IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

D.C.C., a child,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-5422

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 14, 2014.

An appeal from the Circuit Court for Duval County.
Henry E. Davis, Judge.

Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Samuel B. Steinberg and Jay Kubica,
Assistant Attorneys General, Tallahassee, for Appellee.




VAN NORTWICK, J.

      D.C.C. was charged to be a delinquent for his participation in the robbery of

a bicycle. Because the State did not prove the use of force was motivated for the

purpose of obtaining the bicycle, we reverse.
      D.C.C. and two other middle schoolers (C.B.B. and Z.M.B.), were charged

with robbery of the bicycle of fellow student, O.A. The three boys were tried

together. This court has reversed the final disposition orders of D.C.C.’s co-

defendants because the State did not adduce evidence showing the force used

against the victim was in furtherance of a plan to obtain the victim’s bicycle.

C.B.B. v. State, 39 Fla. L. Weekly D792 (Fla. 1st DCA Apr. 16, 2014), and Z.M.B.

v. State, No. 1D13-5318 (Fla. 1st DCA May 27, 2014). This failure of proof also

requires reversal in the case at bar.

      Accordingly, we REVERSE the final disposition order entered against

D.C.C. and REMAND for entry of a judgment of dismissal.

CLARK, J., CONCURS, and ROBERTS, J., CONCURS IN RESULT ONLY.




                                        2